Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
_ _ _
DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 13 and 18 are independent.
The application was filed on December 9, 2020, does not claim any foreign priority, and claims the domestic benefit of US 12/950,862 filed on 11/19/2010 and US 15/457,845 filed on 3/13/2017.  The application is currently assigned to A9.com, Inc.

Oath/ADS
An Application Data Sheet was submitted on 12/9/2020.

Other Relevant Art
While not currently cited or applied, examiner notes US-20120017182-A1 to Bau directed to an method of triggering a hover event for a pointer in a user interface on a display device begins by predicting a future position of the pointer on the user interface.  The prediction approach to future pointer positioning considers the distance of the pointer prediction point from the edge of the screen object when considering the likelihood that the pointer prediction represents user intent (see, e.g., FIGS. 3-5, [0077]).
It is suggested that this reference also be considered before any additional amendments are set forth in order to help advance prosecution.

Comments
While differences between the applied art and features described in Applicants’ application may be noted, it is respectfully noted that any such features must be explicitly recited in the claims or comprehensively and definitively set forth in the specification. It is noted that care be taken such that the claims themselves explicitly recite all the claimed elements relied upon in overcoming the rejections set forth herein.  That is, for any additional limitations discussed in the specification to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.  Appropriate consideration of each and every feature of the claims has been made.  
Applicants’ representative is welcome and encouraged to contact the examiner (Maryam Ipakchi) to discuss the application in an attempt to expedite prosecution.  Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  Proposals and/or discussion issues may be submitted in advance via, e.g., email so that the examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution. The examiner may be reached via telephone at 571-270-3237, via direct fax at 571-270-4237 and/or via electronic mail (Maryam.ipakchi@uspto.gov) provided written authorization to communicate thereby is provided.  Any email communication must include written authorization for the USPTO to communicate with the Examiner concerning any subject matter of this application via electronic mail (see, MPEP 502.03).  Sample authorization language:  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 20 are rejected under 35 USC 103(a) as being unpatentable over US 2010/0146012 to Beaudreau et al. in view of US2004/0204128 to Zakharia et al.

Regarding Claims 1, 13 and 18, Beaudreau teaches:
(Claim 1.) 1. A computer-implemented method, comprising: | (Claim 13.)  A non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause the processor to: | (Claim 18.) A system, comprising: a processor; and a memory device including instructions that, when executed by the processor, cause the processor to: (Beaudreau et al, FIG. 1 memory, 112, processor 114; FIGS. 3-9 search results displayed; [0015]-[0020]  in addition to search results for users search queries, search engines may present users with a list of suggested search queries that, if selected, may return results closer to what the user was seeking. [0041] web browsing application 601 has a suggested-searches section with a number of suggested searches listed);  

receiving a search query; determining a set of search results and a set of search refinement suggestions relevant to the received search query; displaying, via a graphical interface, the set of search results and user-selectable elements, individual user-selectable elements corresponding to a search refinement suggestion (Beaudreau et al, FIGS. 4-9, [0003], [0025]-[0026] A search engine query is received. One or more search results are generated. One or more suggested-search terms are generated. According to an embodiment, suggested-search terms can refine an original query. According to another embodiment, suggested-search terms can help a user discover related concepts. A search engine results page is generated including the one or more search results and the one or more suggested search terms. An indication is received, indicating that a preview of search results related to a selected, suggested-search term is available and may be displayed. A preview view or window including a results section and a menu-bar section is generated. One or more search results related to the selected, suggested search term are acquired. The one or more search results are presented in the preview window.);

determining that a pointer is positioned within a user-selectable element of interest of the user-selectable elements (Beaudreau et al, FIGS. 4-9, [0003], [0019]-[002] there are a number of ways that the preview window could be activated. The elements in the page that support query refinements could indicate that they support previews through some visual appearance. The user could hover over the glyph for some defined time delay to activate the preview window. The hover target might not be visible initially. Instead, the user might first hover over the element in question to reveal the glyph momentarily, [0041] by way of example, a cursor showing mouse position 602 could be made to hover over a suggestion for a threshold period of time. As another example, the cursor 602 could be made to hover over a query suggestion and then a mouse click could be performed; examiner notes detection of a hover over an element corresponds to determining a pointer position within a selectable element as the element would be deemed ‘selectable’ at least as being associated with a detected hover triggering some action). 

		pre-fetching a set of refined search results based on the search refinement suggestion associated with the user-selectable element of interest; displaying, via the graphical interface, at least a portion of individuals of the set of refined search results in a preview area (Beaudreau et al, FIGS. 3-4C, 6-9 search results displayed; [0023]-[0026] there is an opportunity to pre-fetch content for the most common query refinements and provide those to the user proactively.  According to an embodiment, pre-fetched results could be embedded in the page at render time, or they could be pre-fetched asynchronously after the page has loaded.  The decisions on if and when to pre-fetch content can depend on a number of factors, including thresholds of bandwidth, complexity, latency, and refinement confidence.  [0041] web browsing application 601 … Once an indication is received that a preview window 603 is to be generated, a location for the preview window 603 is chosen.);  

While Beaudreau et al. teaches determining selections with hover/click and such features (Beaudreau [0019]-[0025]) and pinning the preview window [0040], which inherently provides that the preview window will be removed if not engaged with (e.g., hovering away) or pinned, Beaudreau may fail to explicitly teach each and every feature of determining that the pointer is positioned outside of the user-selectable element of interest; and removing the preview area from the graphical interface.. Zakharia teaches: determining that the pointer is positioned outside of the user-selectable element of interest; and removing the preview area from the graphical interface (Zakharia [0042]-[0048] snap area size is configured to include five pixels beyond).  

Beaudreau et al. pertains to previewing search results and methods for interacting with search engines to locate information on the internet (Beaudreau et al., [0001]-[0003]).  Zakharia pertains to systems and methods for facilitating selection of selectable links presented on a display (Zakharia, [0002]-[0007]).  It would have been obvious to one of ordinary skill in the art the time of applicants’ invention to explicitly incorporate the pixel-based determination of what qualifies as a selection as taught by Zakharia for the selection/hover/clicking features of Beaudreau et al. in order to provide users with effective and intuitive ways of making selections particularly on smaller screens of mobile devices with reduced screen space for displaying menus, etc. (Beaudreau, [0019], [0029], [0036], [0043], Zakharia, [0001]-[0008]).


Regarding Claim 2, Beaudreau teaches:
		2. The method of claim 1, further comprising: pre-fetching a second set of refined search results based on a second search suggestion associated with a second user-selectable element. (Beaudreau et al, FIGS. 3-4C, 6-9 search results displayed; [0019]-[0026] there is an opportunity to pre-fetch content for the most common query refinements and provide those to the user proactively.  According to an embodiment, pre-fetched results could be embedded in the page at render time, or they could be pre-fetched asynchronously after the page has loaded.  The decisions on if and when to pre-fetch content can depend on a number of factors, including thresholds of bandwidth, complexity, latency, and refinement confidence.  [0041] web browsing application 601; examiner notes, e.g., multiple related searches suggestions and window 603).


Regarding Claim 3, Beaudreau teaches:
3. The method of claim 2, further comprising: determining that the pointer is positioned within the second user-selectable element; and displaying, via the graphical interface, at least a portion of the second set of refined search results in a second preview area (Beaudreau et al, FIGS. 3-4C, 6-9 search results displayed; [0019]-[0026] there is an opportunity to pre-fetch content for the most common query refinements and provide those to the user proactively.  According to an embodiment, pre-fetched results could be embedded in the page at render time, or they could be pre-fetched asynchronously after the page has loaded.  The decisions on if and when to pre-fetch content can depend on a number of factors, including thresholds of bandwidth, complexity, latency, and refinement confidence.  [0041] web browsing application 601; examiner notes, e.g., multiple related searches suggestions and window 603 based on selected/hovered over element).

Regarding Claims 4 and 14, Beaudreau teaches:
wherein pre-fetching the set of refined search results includes: causing a search service to execute a search that includes the search refinement suggestion term associated with the user-selectable element (Beaudreau et al, FIGS. 3-4C, 6-9 search results displayed; [0019]-[0026] there is an opportunity to pre-fetch content for the most common query refinements and provide those to the user proactively.  According to an embodiment, pre-fetched results could be embedded in the page at render time, or they could be pre-fetched asynchronously after the page has loaded.  The decisions on if and when to pre-fetch content can depend on a number of factors, including thresholds of bandwidth, complexity, latency, and refinement confidence.  [0041] web browsing application 601; examiner notes, e.g., multiple related searches suggestions and window 603 based on selected/hovered over element).

Regarding Claims 5, 15, and 19, Beaudreau teaches:
wherein the set of search results is displayed in a first portion of the graphical interface and the user-selectable elements are displayed in a second portion of the graphical interface (Beaudreau et al, FIGS. 3-4C, 6-9 search results displayed; [0019]-[0026] there is an opportunity to pre-fetch content for the most common query refinements and provide those to the user proactively.  According to an embodiment, pre-fetched results could be embedded in the page at render time, or they could be pre-fetched asynchronously after the page has loaded.  The decisions on if and when to pre-fetch content can depend on a number of factors, including thresholds of bandwidth, complexity, latency, and refinement confidence.  [0041] web browsing application 601; examiner notes, e.g., multiple related searches suggestions and window 603 based on selected/hovered over element and window 603 occupies a different portion that the suggestions; examiner additionally notes what are features/relationship between claimed first portion and second portion?).

Regarding Claims 6, 16, and 20, Beaudreau teaches:
wherein the preview window is displayed at least partially covering the first portion of the graphical interface (Beaudreau et al, FIGS. 3-4C, 6-9 search results displayed; [0019]-[0026] there is an opportunity to pre-fetch content for the most common query refinements and provide those to the user proactively.  According to an embodiment, pre-fetched results could be embedded in the page at render time, or they could be pre-fetched asynchronously after the page has loaded.  The decisions on if and when to pre-fetch content can depend on a number of factors, including thresholds of bandwidth, complexity, latency, and refinement confidence.  [0041] web browsing application 601; examiner notes, e.g., multiple related searches suggestions and window 603 based on selected/hovered over element and window 603 occupies a different portion that the suggestions; examiner additionally notes what are features of the claimed first portion?).

Regarding Claims 7 and 17, Beaudreau teaches:
wherein the preview window includes at least one selectable element that is associated with one of the refined search results (Beaudreau et al, FIGS. 3-4C, 6-9 search results displayed; [0019]-[0026] there is an opportunity to pre-fetch content for the most common query refinements and provide those to the user proactively.  According to an embodiment, pre-fetched results could be embedded in the page at render time, or they could be pre-fetched asynchronously after the page has loaded.  The decisions on if and when to pre-fetch content can depend on a number of factors, including thresholds of bandwidth, complexity, latency, and refinement confidence.  [0041] web browsing application 601; examiner notes, e.g., multiple related searches suggestions and window 603 based on selected/hovered over element and window 603 occupies a different portion that the suggestions; examiner additionally notes at the very least the menu items at bottom of the preview window are selectable elements associated with the refined search results; examiner notes what are features of the selected element and/or the ‘association’?).

Regarding Claim 8, Beaudreau teaches:
8. The method of claim 7, wherein the at least one selectable element is an image (Beaudreau et al, FIGS. 3-4C, 6-9 search results displayed; [0019]-[0026] there is an opportunity to pre-fetch content for the most common query refinements and provide those to the user proactively.  According to an embodiment, pre-fetched results could be embedded in the page at render time, or they could be pre-fetched asynchronously after the page has loaded.  The decisions on if and when to pre-fetch content can depend on a number of factors, including thresholds of bandwidth, complexity, latency, and refinement confidence.  [0041] web browsing application 601; examiner notes, e.g., multiple related searches suggestions and window 603 based on selected/hovered over element and window 603 occupies a different portion that the suggestions; examiner additionally notes at the very least the menu items at bottom of the preview window are selectable elements associated with the refined search results and the buttons include images; examiner notes what are features of the images?).

Regarding Claim 9, Beaudreau teaches:
9. The method of claim 7, wherein the at least one selectable element is a navigation link (Beaudreau et al, FIGS. 3-4C, 6-9 search results displayed; [0019]-[0026] there is an opportunity to pre-fetch content for the most common query refinements and provide those to the user proactively.  According to an embodiment, pre-fetched results could be embedded in the page at render time, or they could be pre-fetched asynchronously after the page has loaded.  The decisions on if and when to pre-fetch content can depend on a number of factors, including thresholds of bandwidth, complexity, latency, and refinement confidence.  [0041] web browsing application 601; examiner notes, e.g., multiple related searches suggestions and window 603 based on selected/hovered over element and window 603 occupies a different portion that the suggestions; examiner additionally notes at the very least the menu items at bottom of the preview window are selectable elements associated with the refined search results and the buttons include images and input field 504 and at the very least the input field may be a selectable element (chosen to be engaged and input into) that navigates user to other information; examiner notes what are features of the navigation link?).

Regarding Claim 10, Beaudreau teaches:
10. The method of claim 1, wherein the user-selectable elements are navigation links. (Beaudreau et al, FIGS. 3-4C, 6-9 search results displayed; [0019]-[0026] there is an opportunity to pre-fetch content for the most common query refinements and provide those to the user proactively.  According to an embodiment, pre-fetched results could be embedded in the page at render time, or they could be pre-fetched asynchronously after the page has loaded.  The decisions on if and when to pre-fetch content can depend on a number of factors, including thresholds of bandwidth, complexity, latency, and refinement confidence.  [0041] web browsing application 601; examiner notes, e.g., multiple related searches suggestions and window 603 based on selected/hovered over element and window 603 occupies a different portion that the suggestions; examiner additionally notes at the very least the menu items at bottom of the preview window are selectable elements associated with the refined search results and the buttons include images and input field 504 and at the very least the input field may be a selectable element (chosen to be engaged and input into) that navigates user to other information and/or the instant message share button 506 navigates the user to an interface to share; examiner notes what are features of the navigation link?).

Regarding Claim 11, Beaudreau teaches:

11. The method of claim 1, further comprising: identifying a selection of the at least one selectable element; and updating the graphical interface to display product information related to a product associated with the selectable element. (Beaudreau et al, FIGS. 3-4C, 6-9 search results displayed; [0019]-[0026] there is an opportunity to pre-fetch content for the most common query refinements and provide those to the user proactively.  According to an embodiment, pre-fetched results could be embedded in the page at render time, or they could be pre-fetched asynchronously after the page has loaded.  The decisions on if and when to pre-fetch content can depend on a number of factors, including thresholds of bandwidth, complexity, latency, and refinement confidence.  [0041] web browsing application 601; examiner notes, e.g., multiple related searches suggestions and window 603 based on selected/hovered over element and window 603 occupies a different portion that the suggestions; examiner additionally notes at the very least the menu items at bottom of the preview window are selectable elements associated with the refined search results and the buttons include images and input field 504 and at the very least the input field may be a selectable element (chosen to be engaged and input into) that navigates user to other information and/or the instant message share button 506 navigates the user to an interface to share, which are all ‘product information’ that is ‘associated’ with the selected element).

Regarding Claim 12, Beaudreau teaches:

12. The method of claim 1, further comprising: receiving a selection of the user-selectable element of interest; and replace the search results with the refined search results. (Beaudreau et al, FIGS. 3-4C, 6-9 search results displayed; [0019]-[0026] there is an opportunity to pre-fetch content for the most common query refinements and provide those to the user proactively.  According to an embodiment, pre-fetched results could be embedded in the page at render time, or they could be pre-fetched asynchronously after the page has loaded.  The decisions on if and when to pre-fetch content can depend on a number of factors, including thresholds of bandwidth, complexity, latency, and refinement confidence.  [0041] web browsing application 601; examiner notes, e.g., multiple related searches suggestions and window 603 based on selected/hovered over element and window 603 occupies a different portion that the suggestions; examiner additionally notes at the very least the menu items at bottom of the preview window or the other suggested items are selectable elements associated with the refined search results and the buttons include images and input field 504 and at the very least the input field may be a selectable element (chosen to be engaged and input into) that navigates user to other information and it is noted what are the features of the ‘refined search results’?).



Double Patenting
Applicants appear to have multiple co-pending related and issued applications, e.g., US 10896238 (issued 1/19/2021) and US 9645722 (issued 5/9/2017).  Applicant should take caution to ensure that related applications do not include claims of identical scope or of obvious variants thereof.  In view of this notice to the Applicant and Applicant’s own superior knowledge of pending and/or issued related applications, a double patenting rejection (based on anticipation or obviousness in view of prior art) may be required, as appropriate, as prosecution proceeds without establishing a new grounds of rejection.  Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US 9645722 (US App. No. 12/950,862) in view of over US 2010/0146012 to Beaudreau et al. in view of US2004/0204128 to Zakharia et al. as relevant for the features and motivation referenced above.  Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 9645722 (US App. No. 15/457,845) in view of over US 2010/0146012 to Beaudreau et al. in view of US2004/0204128 to Zakharia et al. as relevant for the features and motivation referenced above.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  Claims 21, 41 and 46 have been rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 20, respectfully of US Patent No. 8,954,868 (hereinafter “the patent”).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For the prior art applied to the claims, as set forth above, the Examiner has cited particular columns and line numbers (or paragraphs) in the references for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. More particularly, e.g., in the instances the Examiner has identified Figures of the applied prior art reference, it is understood that the corresponding portions of the written description describing the identified Figures is relied upon.  It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or identified by the Examiner. Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  The entire reference(s) is/are to be considered to provide disclosure relating to the claimed invention.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist in expediting prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be emailed (Maryam.ipakchi@uspto.gov) with authorization to communicate via email or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)272-3264.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARYAM M IPAKCHI/Primary Examiner, Art Unit 2171